internal_revenue_service number release date index no 468b department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-150481-02 date date legend a aa aaa b bb c d e f g year date date date date date date date date dear this letter responds to your submission of date and supplemental correspondence dated date requesting rulings on behalf of a proposed entity to be established by court order to resolve or satisfy certain legal claims facts background in year a and aaa collectively a filed petitions under chapter of the bankruptcy code in the united_states bankruptcy court for the d on date the bankruptcy court confirmed a’s chapter reorganization plan the initial plan the initial plan became effective on date the initial plan provided for establishing effective date f under the laws of the state of c the initial plan further provided for the bankruptcy court’s continuing jurisdiction over e on date the internal_revenue_service issued a letter_ruling holding in pertinent part that f constituted a qualified_settlement_fund under sec_468b of the internal_revenue_code the code and sec_1_468b-1 of the income_tax regulations the regulations pursuant to the initial plan f received all of the stock of a which changed its name to b to permit transfer of a’s name to aa f also received the stock of a subsidiary of a a limited sum of cash and the right to receive certain insurance proceeds concerning e injury and property damage claims f manages certain assets of a as a settlement fund to resolve or satisfy claims against a for bodily injury and property damage arising from exposure to products containing e the initial plan provided for the formation of aa on date aa acquired various trademark rights operating_assets and businesses of a the original owners of aa were creditors of a that were not e claimants in exchange for their claims against a these creditors received debt and equity interests in aa on date the internal_revenue_service issued a private_letter_ruling holding in pertinent part that the initial plan constituted a reorganization under sec_368 of the internal_revenue_code concurrent with its confirmation order on date the bankruptcy court issued a permanent injunction barring forever all cognizable e claimants at that time from filing claims against aa in addition the bankruptcy court included in the confirmation order a channeling order temporarily enjoining any then-unknown e claimants from suing any entity including aa until remedies provided by f were exhausted the bankruptcy court subsequently concluded that the number of known and potential e claimants significantly exceeds the estimates contained in the initial plan and that e’s assets are inadequate to pay all existing claims without an infusion of funds from aa accordingly on date the bankruptcy court issued a memorandum opinion holding that it would lift the channeling order unless aa funded f with a specified amount by date aa appealed to the district_court b f and e claimants’ representatives subsequently negotiated an agreement with aa because of the progress of the parties’ negotiations the bankruptcy court issued a stay of the portion of its memorandum opinion that lifted the channeling order additionally on date the district_court approved a stipulation by the parties to stay indefinitely the termination of the channeling order and to close the appeal subject_to its being reopened upon good cause on date b filed a new chapter petition together with a new chapter reorganization plan the new plan to implement this agreement g the new plan will establish g a_trust under c state law as a qualified_settlement_fund under sec_1_468b-1 to assume all liabilities of b and f resulting from e claims and to provide for payment of e claims pursuant to a court-approved procedure as prescribed by the bankruptcy court pursuant to confirmation of the new plan g will receive all of the stock of the bb plus cash and other available assets including insurance proceeds from e plus a settlement contribution from aa consisting of cash and a note the new plan will provide for continuing supervision by the bankruptcy court rulings requested g will constitute a qualified_settlement_fund under sec_468b or the internal_revenue_code and sec_1_468b-1 of the income_tax regulations the cash and property transferred to g as contemplated by the new plan will be excluded from g’s gross_income pursuant to sec_1_468b-2 of the regulations pursuant to sec_162 sec_461 and sec_468b of the code aa may deduct its payments to g in the year of payment pursuant to sec_1_468b-3 of the regulations the year of payment regarding any note issued by aa to g will be the year payments are made on the note not the year of delivery of the note to g law and analysis sec_468b of the internal_revenue_code states that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the same section provides that the secretary shall prescribe regulations providing for the taxation of any such account or fund to that end the secretary has published sec_1_468b through 468b-5 of the regulations regarding qualified settlement funds sec_1_468b of the regulations reconciles the term qualified_settlement_fund in the regulations with the term designated_settlement_fund in the code the regulation states sec_1_468b designated settlement funds - a designated_settlement_fund as defined in sec_468b is taxed in the manner described in sec_1_468b-2 the rules for transferors to a qualified_settlement_fund described in sec_1_468b-3 apply to transferors to a designated_settlement_fund similarly the rules for claimants of a qualified_settlement_fund described in sec_1_468b-4 apply to claimants of a designated_settlement_fund a fund account or trust that does not qualify as a designated_settlement_fund is however a qualified_settlement_fund if it meets the requirements of a qualified_settlement_fund described in sec_1_468b-1 first requested ruling sec_1_468b-1 of the regulations provides in pertinent part that a fund account or trust is a qualified_settlement_fund if it is established pursuant to an order of or is approved by a court of law or other governmental authority and is subject_to the continuing jurisdiction of such authority it is established to resolve or satisfy one or more contested or uncontested claims that have arisen or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of tort breach of contract or violation of law and the fund account or trust is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related parties we conclude that under the facts represented in this request g meets the qualifications prescribed in the regulation g will be established pursuant to a bankruptcy court order and will remain under the continuing jurisdiction of the bankruptcy court the purpose of g will be to resolve or satisfy both actual and anticipated tort claims g will be created under c law accordingly g will be a qualified_settlement_fund under sec_1_468b-1 of the regulations second requested ruling sec_1_468b-2 provides that in general transfers to a qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability comporting with the purpose of the fund are excluded from the fund’s gross_income however the regulation does not exclude the following categories of transfers from the fund’s gross_income a dividends on stock of a transferor or a related_person b interest on debt of a transferor or a related_person or c payments in compensation_for late or delayed transfers we conclude that under the facts represented in this request cash and property transferred to g as contemplated by the new plan will be transferred by or on behalf of a transferor to resolve or satisfy a liability for which g will be established accordingly those transfers will be excluded from g’s gross_income pursuant to sec_1 468b- b of the regulations to the extent that such transfers do not fall within the exceptions specified by the regulation third requested ruling in general payments to settle lawsuits or potential lawsuits are deductible under sec_162 of the code if the acts giving rise to the litigation were performed in the ordinary course of the taxpayer’s trade_or_business see revrul_80_211 1980_2_cb_57 and authorities cited therein sec_461 of the code states that for purposes of claiming a deduction under sec_162 the all_events_test of deductibility of an item is not satisfied until economic_performance has occurred sec_461 states that economic_performance of a tort liability occurs when payments are made sec_1_468b-3 of the regulations provides that except in situations where a transferor contributes debt or retains a reversionary_interest in the contribution economic_performance is deemed to occur when a transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability g is a qualified_settlement_fund established for the purpose of resolving or satisfying potential tort claims under state law against aa and other potential tort defendants g’s status as a qualified_settlement_fund makes aa’s contributions to it deductible in the year made pursuant to the interaction of sec_162 sec_461 and sec_468b of the code and regulations accordingly we conclude that under the representations made in this request aa may deduct contributions to g in the year of the transfer and payments on the note in the years that payments are made caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings therefore it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely gerald m horan senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures cc
